DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Joshua Freier (Reg. No. 74,926) on July 21, 2022. 

The application has been amended as follows: 
Please replace claim 1 and claim 18 with followings:

1.  A system, comprising:
a projection device;
a handheld cutting tool;
an optical sensor; and
circuitry configured to:
control the optical sensor to capture a first plurality of light signals that bounces off from a surface of a work-piece;
estimate a plurality of surface features of the work-piece based on the captured first plurality of light signals;
select an appearance attribute for a segment of the pattern of light to be projected onto a first observable surface feature of the estimated plurality of surface features;
determine projection information for a pattern of light to be projected onto the first observable surface feature of the estimated plurality of surface features of the work-piece, based on the appearance attribute for a segment of the pattern of light;
project a pulsed light beam to illuminate the surface of the work-piece;
capture the first plurality of light signals that bounce off from the surface after reflection of the projected pulsed light beam; and
control the projection device to project the pattern of light onto multiple surfaces of the work-piece, based on the determined projection information to assist a user of the handheld cutting tool;

18.  A method, comprising:
in a system comprising a handheld cutting device with a projection device and an three-dimensional laser scanner:
controlling the three-dimensional laser scanner to capture a first plurality of light signals that bounces off from the surface of a work-piece and correspond to point cloud data of the surface of the workpiece;
estimating a plurality of surface features of the work-piece based on the captured first plurality of light signals;
selecting an appearance attribute for a segment of the pattern of light to be projected onto a first observable surface feature of the estimated plurality of surface features;
determining projection information for a pattern of light to be projected onto the first observable surface feature of the estimated plurality of surface features surface of the work-piece, based on the appearance attribute for a segment of the pattern of light; and
controlling the projection device to project the pattern of light onto the surface of the work-piece, based on the determined projection information. 

Please cancel the claim  5-6 and 11.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to SYSTEM AND METHOD FOR PROJECTION OF LIGHT PATTERN ON WORK-PIECE.

Prior art was found and applied in the previous actions. Becker et al. (US20160377410A1), Raab et al. (US7246030B2), Jason Geng, (“DLP-Based Structured Light 3D Imaging Technologies and Applications” Proceedings of SPIE, Vol. 7932), WANG et al. (US20170134710A1), J. BATLLE et al. (“RECENT PROGRESS IN CODED STRUCTURED LIGHT AS A TECHNIQUE TO SOLVE THE CORRESPONDENCE PROBLEM: A SURVEY”, Pattern Recognition, Vol. 31, No. 7, pp. 963—982, 1998) and Yotsumoto et al. (US20030131707A1), each discloses a different claim limitations of claim 1 and claim 18 (See office action mailed on 04/14/2022.)  Further, a new additional prior art HAIDER et al. (US20190290297A1) (hereinafter HAIDER) discloses the amended claim limitations as follow:
… a handheld cutting tool; [hand held surgical tool to a cutting mode; Para 0437-0440]…
… to assist a user of the handheld cutting tool. [i.e. guide the user during cutting; Para 1367] 
Features of claim 1 and 18 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-4, 7-10, 12-13, 15-20 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488